Case: 20-20528     Document: 00516000719         Page: 1     Date Filed: 09/01/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 20-20528                     September 1, 2021
                                                                     Lyle W. Cayce
                                                                          Clerk
   MTGLQ Investors, L.P.,

                                                             Plaintiff—Appellee,

                                       versus

   Tina Alexander,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-616


   Before Higginbotham, Stewart, and Wilson, Circuit Judges.
   Per Curiam:*
          MTGLQ Investors, L.P. and its predecessors in interest have been
   attempting to foreclose on Tina Alexander’s home for fourteen years. In
   response, Alexander has resorted to serial litigation, often interposed on the
   eve of foreclosure. The present appeal marks the parties’ third appearance
   in this court. In this latest round, MTGLQ filed suit to recover the unpaid


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20528        Document: 00516000719              Page: 2      Date Filed: 09/01/2021




                                         No. 20-20528


   loan amounts, including its costs, expenses, and attorneys’ fees. In response,
   Alexander raised affirmative defenses of quasi- and equitable estoppel. The
   district court granted MTGLQ summary judgment on Alexander’s
   affirmative defenses and, ultimately, on its judicial foreclosure claim.
           We affirm the district court. It is well past time for Alexander to pay
   the piper.
                                               I.
                                              A.
           A brief recounting of the litigation preceding this action provides a bit
   of context. In the parties’ first go-round in federal court, Alexander,
   proceeding pro se, filed a complaint against MTGLQ’s predecessor-in-
   interest, 1 seeking, inter alia, a temporary restraining order in an attempt to
   fend off a foreclosure order that MTGLQ obtained in Texas state court. See
   Alexander v. Wells Fargo Bank, N.A., No. H-15-1596, 2016 WL 2770547, at
   *6–7 (S.D. Tex. May 12, 2016). Ultimately, that action was dismissed
   without prejudice after Alexander filed a motion to dismiss “based upon the
   inducement of the Notice of Recission.” Id. at *7.
           Alexander, again pro se, filed a second complaint about a year later in
   state court, alleging violations of the Texas Constitution, breach of contract,
   negligent misrepresentation, and breach of the duty of good faith and fair
   dealing. Alexander filed suit after MTGLQ obtained another foreclosure


           1
            The loan assignee has changed over the duration of this litigation. The original
   named plaintiff in this case was Wells Fargo Bank, N.A., also known as Wachovia
   Mortgage, a division of Wells Fargo Bank, N.A., and formerly known as Wachovia
   Mortgage, FSB, formerly known as World Savings Bank, FSB. Wells Fargo later filed an
   unopposed motion to substitute MTGLQ, the loan’s current assignee, as the proper party,
   which the district court granted. For simplicity’s sake, we refer to the various lenders as
   “MTGLQ.”




                                               2
Case: 20-20528      Document: 00516000719          Page: 3    Date Filed: 09/01/2021




                                    No. 20-20528


   order, actually its third against Alexander. Id. After removal to federal court,
   MTGLQ moved to dismiss Alexander’s complaint for failure to state a claim.
   See id. at *7-8. The district court granted MTGLQ’s motion and dismissed
   Alexander’s claims with prejudice. See id. at *8–16.
          Alexander appealed, challenging the dismissal of two of her claims in
   that action: (1) her request for a permanent injunction preventing the
   foreclosure sale and (2) forfeiture under the Texas Constitution.           See
   Alexander v. Wells Fargo Bank, N.A., 867 F.3d 593, 598 (5th Cir. 2017). This
   court held that Alexander had sufficiently pled a quiet title claim for
   injunction under the Texas Constitution and reversed as to that claim, but
   we affirmed the district court’s dismissal of her forfeiture claim. Id. at 602–
   03. On remand, the parties filed cross-motions for summary judgment on
   Alexander’s remaining claim. See Alexander v. Wells Fargo Bank, N.A., No.
   H-15-1596, 2017 WL 6375806 (S.D. Tex. Dec. 12, 2017). The district court
   granted summary judgment to MTGLQ. Id. at *3–4. Alexander again
   appealed, and this court affirmed, noting that “Alexander has had ample
   opportunity to litigate her meritless claim.” Alexander v. Wells Fargo Bank,
   N.A., 740 F. App’x 447, 448 (5th Cir. 2018).

                                         B.
          But testing the old proverb that “opportunity knocks but once,”
   Alexander again resists foreclosure. When MTGLQ most recently sued her,
   asserting a claim for judicial foreclosure, Alexander interposed affirmative
   defenses of quasi-estoppel and equitable estoppel.         The district court
   concluded that her defenses failed as a matter of law. Alexander now appeals
   both that conclusion and the resulting summary judgment in favor of
   MTGLQ on its judicial foreclosure claim. Before discussing these issues, we
   sketch some additional pertinent background.




                                          3
Case: 20-20528       Document: 00516000719         Page: 4   Date Filed: 09/01/2021




                                    No. 20-20528


            In 1998, Alexander obtained a thirty-year home equity loan in the
   amount of $296,000.00 from MTGLQ to purchase property in Houston,
   Texas.     In return, Alexander executed a note, promising to repay the
   principal she borrowed plus accrued interest. Payments were to be made at
   the beginning of each month.
            The parties secured the note with a deed of trust. The deed of trust
   reiterated Alexander’s promise to repay principal, interest, and any late
   charges due under the promissory note and obligated Alexander to pay taxes
   and hazard insurance premiums on the property. In the event of breach, the
   deed of trust authorized MTGLQ to accelerate the indebtedness provided by
   the note and demand immediate payment of all sums secured. It further
   permitted MTGLQ to advance delinquent property taxes, insurance
   premiums, and other assessments, which the lender reflected in an escrow
   account.
            Alexander fell into default on her loan in September 2005. By
   September 2007, Alexander was forty-three months behind in making
   payments. As a result, MTGLQ sent Alexander a notice of acceleration and
   a reinstatement quote, which demanded that Alexander pay $105,440.15 by
   September 25, 2007, to reinstate her loan. The reinstatement balance
   itemization did not disclose that anything was owed for escrow advances but
   warned that the “quote may or may not include advances for insurance,
   property taxes and other assessments.” The reinstatement quote also
   reminded Alexander that if MTGLQ “advanced delinquent property taxes,
   hazard/flood insurance, or other assessments,” she “may be required to
   make payment into an escrow account with [MTGLQ].”
            On September 28, Alexander tendered $106,000.00 to MTGLQ,
   which MTGLQ then acknowledged was “received and processed.” And on
   October 12, Alexander paid a monthly mortgage payment of $2,561.12.




                                          4
Case: 20-20528       Document: 00516000719            Page: 5      Date Filed: 09/01/2021




                                       No. 20-20528


   Shortly thereafter, she received an annual disclosure statement from
   MTGLQ that indicated her account reflected an escrow shortage of
   $79,779.10. MTGLQ provided Alexander three options for repaying the
   shortage: lump sum payment in full, partial lump sum payment followed by
   monthly payments for the balance, or monthly payments of the balance
   spread over the coming year. Alexander did not make any immediate
   payment, so her monthly mortgage payments increased from $2,561.12 to
   $8,768.85, effective December 1, 2007.              Alexander attempted to pay
   $2,120.59—what she believed she owed following the reinstatement of her
   loan—in November and December 2007, but according to Alexander, the
   lender refused to accept either payment. Alexander failed to make the
   increased payments.
          Over the next several years, the parties engaged in litigation in both
   state and federal court over who owed what, to whom. 2 By the beginning of
   2019, while Alexander’s second appeal to this court was pending, the lender
   again notified Alexander that she was in default and warned that if the default
   was not cured, MTGLQ would accelerate the loan. Alexander did not cure
   the default, and on January 31, 2019, MTGLQ accelerated the debt. On
   February 21, 2019, MTGLQ filed a judicial-foreclosure suit against
   Alexander in the Southern District of Texas, alleging three Texas state law
   claims. Alexander answered the complaint, raising quasi- and equitable
   estoppel as affirmative defenses.
          After discovery, MTGLQ moved for summary judgment, asserting
   that it was entitled to recover the unpaid amounts due under the note and the
   deed of trust, including costs and expenses advanced to enforce the security


          2
             For a more detailed account of the parties’ extensive litigation history, see
   Alexander v. Wells Fargo Bank, N.A., No. H-15-1596, 2016 WL 2770547, at *1–7 (S.D. Tex.
   May 12, 2016).




                                             5
Case: 20-20528         Document: 00516000719               Page: 6      Date Filed: 09/01/2021




                                          No. 20-20528


   instruments, and attorneys’ fees. In response, Alexander, represented by
   counsel, argued that quasi-estoppel and equitable estoppel precluded
   MTGLQ from recovering unpaid amounts beyond the reinstatement
   payment she tendered in September 2007 and the remaining balance of
   principal and interest due thereafter. At an August 2020 hearing, the district
   court verbally granted MTGLQ summary judgment on Alexander’s
   affirmative defenses. 3 The district court then formalized its ruling in a final
   judgment, granting summary judgment in favor of MTGLQ on both
   Alexander’s estoppel defenses and the merits of MTGLQ’s judicial
   foreclosure claim. 4 Alexander appealed.
                                               II.
           We review summary judgment de novo. Patel v. Texas Tech Univ., 941
   F.3d 743, 747 (5th Cir. 2020) (citation omitted). In the usual case, summary
   judgment is appropriate only “if the movant shows that there is no genuine
   dispute as to any material fact and the movant is entitled to judgment as a
   matter of law.” Fed. R. Civ. P. 56(a). Here, Alexander does not challenge
   MTGLQ’s allegations concerning its judicial foreclosure claim. Instead, she
   contends that her two affirmative defenses—quasi- and equitable estoppel—
   preclude MTGLQ from foreclosing on her home. When a nonmovant solely
   counters a motion for summary judgment with an affirmative defense, the
   movant “should be able to obtain summary judgment simply by disproving
   the existence of any essential element of the [nonmovant’s] affirmative



           3
             In its summary judgment reply brief, MTGLQ urged the district court to bar
   Alexander’s estoppel defenses under the doctrine of res judicata. At the hearing, the district
   court rejected this argument and instead concluded that Alexander’s defenses failed as a
   matter of law. The parties do not dispute the district court’s res judicata ruling on appeal.
           4
            Before final judgment, the parties stipulated to dismiss MTGLQ’s other two state
   law claims.




                                                 6
Case: 20-20528     Document: 00516000719          Page: 7   Date Filed: 09/01/2021




                                   No. 20-20528


   defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986); accord
   Deutsche Bank Nat. Trust Co. v. Stockdick Land Co., 367 S.W.3d 308, 318
   (Tex. App.—Houston [14th Dist.] 2012, pet. denied).

                                       III.

          Alexander asserts that MTGLQ is estopped from recovering amounts
   beyond the reinstatement balance she paid and remaining unpaid principal
   and interest on her loan. She contends there are genuine issues of material
   fact stemming from her quasi-estoppel and equitable estoppel defenses. We
   review each defense in turn.

                                        A.

          First, to support her quasi-estoppel defense, Alexander contends:
   “[MTGLQ] acknowledged and accepted the [reinstatement] payment,
   which reinstated the loan—the bank sent her a refund for the overpayment.
   They cannot now complain that the loan was never reinstated. Their benefit
   was $106,000. Their burden was reinstating the loan. They accepted the
   benefit but disclaimed the burden.” Boiled down, Alexander asserts that
   quasi-estoppel forbids MTGLQ from accepting the benefit of her
   reinstatement payment and then subsequently demanding additional
   payments for the escrow advances MTGLQ made on Alexander’s behalf. To
   Alexander, MTGLQ’s acceptance of her September 2007 reinstatement
   payment cleared her prior obligations and balances—including escrow
   amounts due and MTGLQ’s costs and expenses—under the loan. We
   disagree.

          Under Texas law, “[q]uasi-estoppel precludes a party from asserting,
   to another’s disadvantage, a right inconsistent with a position previously
   taken.” Teal Trading & Dev., LP v. Champee Springs Ranches Prop. Owners
   Ass’n, 593 S.W.3d 324, 337 (Tex. 2020); see also Lopez v. Munoz, Hockema &




                                         7
Case: 20-20528      Document: 00516000719          Page: 8   Date Filed: 09/01/2021




                                    No. 20-20528


   Reed, L.L.P., 22 S.W.3d 857, 864 (Tex. 2000). Quasi-estoppel applies “when
   it would be unconscionable to allow a person to maintain a position
   inconsistent with one to which he acquiesced, or from which he accepted a
   benefit.” Samson Expl., LLC v. T.S. Reed Props., Inc., 521 S.W.3d 766, 778
   (Tex. 2017).     Quasi-estoppel, unlike equitable estoppel, “requires no
   showing of misrepresentation or detrimental reliance.” Hartford Fire Ins. Co.
   v. City of Mont Belvieu, 611 F.3d 289, 298 (5th Cir. 2010) (quoting Atkinson
   Gas Co. v. Albrecht, 878 S.W.2d 236, 240 (Tex. App.—Corpus Christie 1994,
   writ denied)).

          To support her contention, Alexander points to Texas Capital Bank,
   N.A. v. Zeidman, 779 F. App’x 211 (5th Cir. 2019), and Lindley v. McKnight,
   349 S.W.3d 113 (Tex. App.—Fort Worth 2011, no pet.). In Zeidman, the
   defendant verbally agreed with the lender to pay a lump sum amount in
   exchange for a release of liability under his personal guaranty. 779 F. App’x
   at 213. The lender accepted the payment but later sued the defendant for
   breach of the guaranty after the defendant’s co-borrower defaulted on the
   loan. Id. In weighing the defendant’s quasi-estoppel defense, this court
   determined that the lender received a benefit at the time the defendant
   tendered the lump sum because the underlying loan was not in default, and
   “[the defendant] was under no immediate—or even certain future—
   obligation to pay [the lender] anything.” Id. at 215.

          In Lindley, the decedent’s estate utilized two corporations’
   shareholder agreements to redeem payments for shares the decedent held in
   each corporation. 349 S.W.3d at 132. After the corporations tendered
   payment to the estate, the executor sued the corporations, contending that
   the corporations’ shareholder agreements were unreasonable and void. Id.
   In determining that the executor was estopped from pursuing the claim, the
   Texas Court of Appeals held that “it would be unconscionable to allow [the




                                         8
Case: 20-20528      Document: 00516000719           Page: 9    Date Filed: 09/01/2021




                                     No. 20-20528


   decedent’s] estate to retain the benefit it received for the redemption of [the
   decedent’s] shares while it concurrently challenge[d] the provisions of the
   shareholders’ agreements that made the redemptions possible.” Id. at 132.

          Zeidman and Lindley are easily distinguishable. In Zeidman, the
   defendant was not in default at the time he made a lump sum payment to the
   lender in exchange for a release of liability under his guaranty. 779 F. App’x
   at 215. Thus, he conferred a benefit on the lender, which the lender accepted,
   in exchange for being released from an otherwise enforceable guaranty. By
   contrast, Alexander concedes that she had been in default for almost four
   years by the time she tendered $106,000.00 to MTGLQ to reinstate her loan.
   Cf. id. (“Of course, it is true that, in the event of a default on the underlying
   loan, [the defendant] would have been bound under the Guaranty to repay
   the entire balance due[.]”). She makes no showing that the reinstatement
   amount she paid MTGLQ was not already owed, such that she conferred no
   benefit on her lender other than the benefit of the bargain the parties entered
   via the note and deed of trust.

          Similarly, in Lindley, the court deemed the executor’s suit
   unconscionable because the executor sought to challenge the enforceability
   of the very agreements that facilitated the payments the estate had previously
   accepted. 349 S.W.3d at 132. The executor was estopped, basically, from
   invoking the agreements to redeem the decedent’s corporate shares and then
   contending that the same agreements were void. Conversely, Alexander fails
   to show that MTGLQ has ever “assert[ed], to [her] disadvantage, a right
   inconsistent with a position previously taken.” Teal Trading & Dev., 593
   S.W.3d at 337. To the contrary, Alexander fails to show any inconsistency
   between MTGLQ’s position as to amounts she owes pursuant to the note
   and deed of trust and what those agreements expressly allow MTGLQ to
   collect. The fact that she paid the September 2007 reinstatement amount is




                                          9
Case: 20-20528     Document: 00516000719           Page: 10   Date Filed: 09/01/2021




                                    No. 20-20528


   of no moment to MTGLQ’s rights to demand further repayment of advances
   for taxes, insurance or other assessments, or to remedy subsequent defaults
   on the loan.

          Comiskey v. FH Partners, LLC, 373 S.W.3d 620 (Tex. App.—Houston
   [14th Dist.] 2012, pet. denied), cited by MTGLQ, is instructive. There, the
   lender foreclosed on one borrower’s property when a co-borrower defaulted,
   using a cross-collateralization clause within the loan agreement executed by
   the two borrowers. Comiskey, 373 S.W.3d at 629. Resisting foreclosure, the
   borrower raised quasi-estoppel as a defense, contending that the lender could
   not accept monthly payments but then also employ the cross-collateralization
   clause and refuse acceptance of his final payment. Id. at 638. The Texas
   appellate court disagreed and concluded that the lender’s acceptance of the
   borrower’s monthly payments did not satisfy quasi-estoppel because the
   lender was “entitled under the contract” to collect payments and also
   enforce the cross-collateralization clause. Id. at 639.

          Analogously, MTGLQ was contractually entitled to collect
   Alexander’s reinstatement payment after Alexander defaulted on her loan.
   And under the terms of the loan agreements—indeed, as the very
   reinstatement notice and other documents provided to Alexander expressly
   state—MTGLQ was further entitled to demand payments for additional
   expenses it had advanced on Alexander’s behalf. See id.; see also Welch v.
   Wells Fargo Bank, N.A., No. H-12-1468, 2012 WL 13047695, at *7 (S.D. Tex.
   Dec. 17, 2012) (“[A]ccepting a benefit to which one is already entitled under
   the agreement does not satisfy quasi-estoppel.” (citation omitted)). Simply
   put, Alexander makes no showing that she did not owe the amounts MTGLQ
   said were due. Her quasi-estoppel defense fails.




                                          10
Case: 20-20528     Document: 00516000719           Page: 11   Date Filed: 09/01/2021




                                    No. 20-20528


                                         B.

          Alexander’s equitable estoppel defense fails for similar reasons.
   “Under the doctrine of equitable estoppel, a party is precluded, due to its
   voluntary conduct, from asserting rights it might otherwise possess against
   another person who has relied on the party’s conduct to change his position
   for the worse.” Comiskey, 373 S.W.3d at 637 (citation omitted). Applying
   Texas law, equitable estoppel requires evidence of

          (1) a false representation or concealment of material facts, (2)
          made with actual or constructive knowledge of those facts, (3)
          with the intention that it should be acted on, (4) to a party
          without knowledge, or the means of knowledge, of those facts,
          (5) who detrimentally relied upon the misrepresentation.
   Id. (citing Johnson & Higgins of Tex., Inc. v. Kenneco Energy, Inc., 962 S.W.2d
   507, 515–16 (Tex. 1998)).

          Alexander asserts that MTGLQ misrepresented facts regarding the
   arrearage in her escrow account. She contends that the allegedly inaccurate
   account statements that closely followed her reinstatement payment
   manifest MTGLQ’s misrepresentations. Alexander further asserts that she
   would not have paid $106,000.00 to MTGLQ had she been privy to “the real
   facts.” Finally, she states that she relied on MTGLQ’s misrepresentations
   to her detriment. Again, we disagree that Alexander has established an
   equitable estoppel defense to MTGLQ’s foreclosure claim.

          Simply put, Alexander acknowledges she owes MTGLQ for unpaid
   principal, interest, and escrowed amounts for insurance and taxes. Because
   Alexander fell into default, MTGLQ was entitled under the terms of the
   unambiguous agreements to recover the unpaid amounts, including
   principal, interest, and advances. While MTGLQ’s serial notices in the fall
   of 2007 to Alexander of the amounts due could perhaps have been clearer,




                                         11
Case: 20-20528     Document: 00516000719          Page: 12   Date Filed: 09/01/2021




                                   No. 20-20528


   we see no competent evidence that demonstrates any false representation or
   concealed material fact on the part of MTGLQ. Even assuming she could
   substantiate the other elements of an equitable estoppel defense (e.g., that
   she lacked the knowledge of, or the means to know, the “true facts”
   regarding what she owed), her defense fails for this threshold reason, and the
   district court properly entered summary judgment for MTGLQ.

                                                                 AFFIRMED.




                                         12